DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --SHIELD TERMINAL COMPATIBLE WITH MULTIPLE HOUSING AND SHIELD CONNECTOR USING THE SAME--.
Claim Objections
Claim 5 is objected to because of the following informalities:  in claim 5 line 5, the word “onfigured” should read --configured--.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-4 are allowed.
Claim 5 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Il teaches, as shown in figures 1-4: “A shield terminal (15, 17, 19, and 21), comprising: an inner conductor 13 having a tab 27 projecting forward from a body 29; a dielectric 15 configured to hold the inner conductor 13 while accommodating the body 29; and an outer conductor (19 and 21) surrounding the dielectric 15 and the tab 27; the shield terminal being mountable into a selected one of a first housing 23”.

	In the same field of endeavor before the effective filing date of the claimed invention, Hirabayashi teaches, as shown in figure 11, the first housing “including a resiliently deflectable first locking lance 64, a front retainer 70 capable of restricting resilient deflection of the first locking lance 64 and a first accommodation chamber… the… terminal 10 is retained by the front retainer 70 restricting the resilient deflection of the first locking lance 64 and the first locking portion being locked to the first locking lance 64 when the… terminal 10 is inserted in the first accommodation chamber”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Hirabayashi with the invention of Il in order to latch the terminal in the housing.
	In the same field of endeavor before the effective filing date of the claimed invention, Jin teaches, as shown in figure 2: “and a second housing 2 including a resiliently deflectable 
Neither Il nor Hirabayashi nor Jin teaches, the terminal locked in the housing by the locking lances being the shield terminal or “wherein: a first locking portion and a second locking portion are formed on an outer surface of the outer conductor”.  The prior art of record does not anticipate or render obvious all the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 2-4 include all the limitations of claim 1 and are therefore also allowable.

With regard to claim 5, Il teaches, as shown in figures 1-4: “A shield connector including a shield terminal (15, 17, 19, and 21) with an inner conductor 13 having a tab 27 projecting forward from a body 29, a dielectric 15 configured to hold the inner conductor 13 while accommodating the body 29 and an outer conductor (19 AND 21) surrounding the dielectric 15 and the tab 27, the shield connector being onfigured by inserting the shield terminal into a selected one of a first accommodation chamber formed in a first housing 23”.

In same field of endeavor before the effective filing date of the claimed invention, Hirabayashi teaches, as shown in figure 11, the first housing “a resiliently deflectable first locking lance 64 formed in the first accommodation chamber; a front retainer 70 configured to restrict resilient deflection of the first locking lance 64 by being mounted into the first housing 60”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Hirabayashi with the invention of Il in order to latch the terminal in the housing.
In the same field of endeavor before the effective filing date of the claimed invention, Jin teaches, as shown in figure 2: “and a second 5accommodation chamber  formed in a second 
Neither Il nor Hirabayashi nor Jin teach: “a first locking portion formed on an outer surface of the outer conductor and configured to retain the shield terminal by being locked to the first locking lance when the shield terminal is inserted into the first accommodation chamber… and a second locking portion formed on the outer surface of the outer conductor and configured to retain the shield terminal by being locked to the side retainer when the shield terminal is inserted into the second accommodation chamber”.  The prior art of record does not anticipate or render obvious all the limitations of claim 5.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the Title and Claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	February 25, 2021
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831